           Case 1:18-cr-00324-VEC Document 72 Filed 08/13/21 Page 1 of 2
                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                 DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                DATE FILED: 8/12/2021
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA,                                    :
                                                              :
                 -against-                                    :     18-CR-324 (VEC)
                                                              :
 ARMON GRIM,                                                  :           ORDER
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on August 12, 2021, the Government and defense counsel appeared for a

VOSR hearing; and

        WHEREAS the Defendant did not appear at the hearing;

        IT IS HEREBY ORDERED that Defendant must gain admission to Bronx Lebanon or

other similar in-patient treatment program by August 26, 2021. If Mr. Grim has not been

admitted to a qualifying program by that date, the Court will issue a warrant for his arrest in

connection with his failure to appear at the August 12, 2021 scheduled court appearance.

        IT IS FURTHER ORDERED that not later than August 19, 2021, the parties must submit

a joint letter updating the Court on the status of Mr. Grim’s efforts to gain entry to an in-patient

program and confirming that Mr. Grim’s ACT team has informed him of the Court’s order; if

contact has not been made with Mr. Grim by that date, the Court will issue a warrant for his

arrest in connection with his failure to appear at the August 12, 2021 scheduled court

appearance.

        IT IS FURTHER ORDERED that the Probation Office is directed to discuss with Mr.

Grim’s ACT team the recommended period of time during which Mr. Grim should participate in
          Case 1:18-cr-00324-VEC Document 72 Filed 08/13/21 Page 2 of 2




an in-patient treatment program and to make a recommendation to the Court not later than

August 26, 2021.

        IT IS FURTHER ORDERED that, effective immediately and pending a recommendation

from Probation regarding the length of in-patient treatment, the Court is imposing as a special

condition of supervised release that Mr. Grim must participate in an in-patient treatment program

for at least 30 days.

        IT IS FURTHER ORDERED that the VOSR hearing is adjourned to September 2, 2021,

at 2:30 p.m., in Courtroom 443, Thurgood Marshall U.S. Courthouse, 40 Foley Square, New

York, NY 10007. If at that time Mr. Grim has been admitted to and is continuing to participate

in an in-patient treatment program, the Court will adjourn the September 2 hearing. Mr. Grim is

forewarned that if he has not been admitted to an in-patient drug treatment by August 26, 2021,

or if he was admitted but is not continuing to participate in the program on September 2, 2021,

the Court is likely to remand him until the resolution of the pending violations of supervised

release can be resolved.



SO ORDERED.

                                                        _________________________________
                                                             ____________________   ___________
Date: August 12, 2021                                         VALERIE CAPRON
                                                                          CAPRONI  NI
      New York, NY                                          United States District Judge




                                               2 of 2
